SULLIVAN, J.
This case was instituted in the Common Pleas by Hyman Fetterman against the Board of Education of the Cleveland Heights School District. Fetterman predicated his action on that fact that the Board of Education was preparing to publish and circulate among the electorate and all those concerned, a survey of the school system of the School District. He claimed that this publication would entail the expenditure of $1100 and in the original action sought to restrain the Board of Education from following its proposed line of action. Upn hearing, a permanent injunctin was issued and the Board was restrained from publishing the survey.
The case was taken up on appeal and Fet-terman filed a motion to dismiss the case, urging that the Court of Appeals had no jurisdiction to try the cause, for the reason that the pleading's did not raise an issue in chancery.
1. An action for injunction or equitable relief, is a chancery case; and the case at bar being an action of that nature, this court has jurisdiction to hear and determine the cause, and motion to dismiss for want of jurisdiction is overruled.
2. Under 7620 GC. the Board of Education may “make necessary provisions for schools under its control” and “make all other provisions necessary for the convenience and prosperity of the schools within the sub-districts.”
3. By a fair and reasonable interpretation of the above statute, the authority exercised by the Board in the case at bar is logically implied from the language of the statute.